Citation Nr: 0606746	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  02-04 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1986 to June 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in October 2003 for further development.  

The veteran originally filed a claim of service connection 
for both hypertension and epilepsy.  The rating decision, 
notice of disagreement, and statement of the case also 
addressed both these issues; however, on the substantive 
appeal, the veteran only indicated that he wished to appeal 
the hypertension issue.  Consequently, only hypertension is 
currently before the board.


FINDING OF FACT

Hypertension was not manifested during the veteran's active 
duty service or for many years thereafter, nor is any current 
hypertension otherwise related to such service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in March 2001.  
The letter predated the August 2001 rating decision.  See id.    
Subsequently, pursuant to the October 2003 Board Remand, the 
veteran was issued another VCAA letter in March 2005.  The 
VCAA letters notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  These letters have 
clearly advised the appellant of the evidence necessary to 
substantiate his claim. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of 
records contains the veteran's service medical records and 
post-service medical records.  The Board notes that, pursuant 
to its October 2003 Remand, the RO sent the veteran a letter 
in which it requested the veteran to complete an 
Authorization and Consent to Release Information form for 
Marshall Memorial Hospital at 811 S. Washington, Marshall, 
Texas.  In completing the form, the veteran listed Dr. J.A.F. 
at 815 S. Washington, Marshall, Texas.  Given the proximity 
of the addresses, it appears that both addresses reference 
different parts of the same hospital.  In fact, in an earlier 
Authorization and Consent to Release Information form, the 
veteran listed Dr. J.A.F. as part of Marshall Internal 
Medicine.  In any case, the RO requested and received all the 
evidence indicated by the veteran.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issue on appeal.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a pre-existing injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran's service medical records contain no findings 
attributed to hypertension.  His blood pressure was recorded 
eight times during service.  It read 138/88 in March 1985; 
128/88 in May 1986; 140/98 in September 1986; 142/90 in March 
1987; 134/80 in April 1987; 138/82 in April 1987; 130/90 in 
April 1987; and 138/86 in February 1988.  The veteran stated 
in May 1988 that he did not want to request a separation 
examination.  

Post service evidence includes January 1998 treatment records 
from the Marshall Regional Medical Center.  He was treated 
for first and second degree burns to his right arm.  His 
blood pressure readings on three separate days were recorded 
at 163/89, 131/91, and 147/81.  There was no diagnosis of 
hypertension.

Post service treatment reports also include treatment for 
seizures from May 200 to March 2001.  In August 2000, Dr. 
J.A.F. noted that the veteran's blood pressure was elevated 
at 148/100.  In September 2000, the veteran treated with Dr. 
J.A.F. for a follow up on his hypertension (though 
hypertension was not actually diagnosed in August 2000).  The 
veteran underwent a VA examination in April 2001 in which he 
was once again diagnosed with hypertension.  Neither the VA 
clinician nor Dr. J.A.F. rendered an opinion regarding the 
etiology or onset date of the veteran's hypertension.       

Pursuant to the Board's October 2003 Remand, the veteran 
underwent a VA examination in May 2005.  He reported almost 
constant dizziness and vertigo; seeing colors in the front of 
his eyes and spinning light; and nosebleeds two to three 
times per week.  He stated that he had these same symptoms 
while he was in service.  The clinician noted the eight times 
that the veteran's blood pressure was recorded during 
service; and the fact that the service medical records 
revealed no findings of constant dizziness, vertigo, seeing 
colors, spinning light, or nosebleeds.  She noted that he was 
diagnosed with a history of hypertension in September 2000 
and that he was being treated with Felodipine and Lisinopril 
with no reported side effects.  

Upon examination, the veteran's sitting pulse was 88, with a 
blood pressure reading of 140/84 mmHg.  Recumbent pulse was 
88, with a blood pressure reading of 142/84.  His standing 
pulse was 88, with a blood pressure reading of 140/90.  The 
clinician diagnosed the veteran with essential hypertension, 
but opined that "it is not likely that the veteran's 
hypertension was manifested during the veteran's active duty 
service or within one year of discharge from service."  

Her rationale was that a diagnosis of hypertension is made if 
the average of at least three blood pressure measurements 
exceeded either 90 mmHg diastolic or 160 mmHg systolic, 
assuming proper resting conditions, cuff size and application 
are maintained.  The Board notes that although three of the 
eight readings meet these criteria, the average of all the 
readings is a diastolic pressure of 87.75 and a systolic 
pressure of 136.  Moreover, the clinician noted that only the 
initial reading of 138/88 under the proper resting 
conditions.  The other readings were taken in association 
with episodes of pain or illness.  The Board notes that the 
three readings that met the criteria for a diagnosis of 
hypertension were taken when the veteran had complaints of 
pain and a right hand injury (September 1986); pharyngitis 
(March 1987); and pain secondary to a motor vehicle accident 
(April 1987).  

Based on a review of the pertinent evidence of record, and 
the May 2005 VA clinician's opinion, the Board finds that the 
claim for service connection for hypertension is not 
warranted.  Although the veteran had three instances of 
elevated blood pressure while in service, the objective 
medical evidence does not reflect any complaints or diagnoses 
of hypertension either in service or post service, until 
September 2000, approximately 12 years after separation from 
service.  Moreover, the VA May 2005 VA clinician, after 
thorough review of the veteran and his claims file, opined 
that "it is not likely that the veteran's hypertension was 
manifested during the veteran's active duty service or within 
one year of discharge from service." 

The records include an express medical opinion that the 
veteran's hypertension did not begin in service or within one 
year of service, thus negating the possibility of granting 
the claim on a presumptive basis.  Moreover, the competent 
evidence is against a nexus between the veteran's current 
hypertension and his period of active duty service.  Although 
medical evidence demonstrates a current diagnosis of 
hypertension, such evidence fails to establish any 
relationship between the current disorder and service 

The Board finds that the preponderance of the evidence is 
against this claim.  Consequently, the benefit-of-the-doubt 
doctrine does not apply, and the claim for service connection 
for hypertension must be denied.  38 U.S.C.A. § 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for hypertension is not warranted.  The 
appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


